Citation Nr: 0021585	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a mechanical low back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran served on active duty from September 29, 1981 to 
September 30, 1996.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The RO, in pertinent part, granted entitlement to service 
connection for mechanical low back pain with assignment of a 
10 percent evaluation effective October 1, 1996.

The veteran and his wife provided testimony before the 
undersigned Member of the Board of Veterans' Appeals (the 
Board) at a travel board hearing held at the RO in August 
1999, a transcript of which has been associated with the 
claims file.

In October 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.

In January 2000 the RO affirmed the 10 percent evaluation for 
mechanical low back pain.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Mechanical low back pain is productive of not more than 
moderate impairment, on the basis of functional loss due to 
pain or other pathology.



CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
mechanical low back pain are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. § 4.1 (1999).  Separate diagnostic codes identify the 
various disabilities.  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).




However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

With respect to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  





To accord justice, therefor, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 


The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  
The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disabling when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Another alternative rating may be pursuant to Diagnostic Code 
5293, intervertebral disc syndrome, wherein zero percent is 
warranted when postoperative cured; a 10 percent rating is 
assignable when mild; a 20 percent rating is assignable when 
moderate with recurring attacks; a 40 percent rating is 
assignable when severe with recurring attacks and 
intermittent relief; and a 60 percent rating is assignable 
when pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

The veteran has experienced low back problems since the mid 
1980's.  X-rays in 1993 showed L-5, left sided unilateral 
asymmetrical sacralization with pseudoarticulation.  In early 
1994, mild lumbosacral tenderness was noted, along with a 
history of low back pain for 9 years.  The repeated diagnosis 
in service was low back pain.

On VA examination in November 1996 the veteran reported that 
he had started out having back pain about once a month, but 
this had progressed to where he was having it on a pretty 
much constant basis.  The pain would go down the posterior 
portion of both thighs.  He said he had been told he had 
degenerative disc disease, had been treated with bed rest, 
anti-inflammatory drugs and Motrin.

On examination forward flexion of the lumbosacral spine was 
to 90 degrees, extension and lateral flexion to 30 degrees, 
and rotation to 40 degrees, bilaterally.  Although the X-ray 
report is not in the file, the examiner reported that the X-
ray had been "normal".  The diagnosis was made of history of 
low back pain with bilateral radiculopathy.

In written statements and in his testimony at the personal 
hearing held in August 1999, the veteran (and in the latter 
case, his wife as well) have reported that he continues to 
have severe pain, as well as muscle spasm in the back; that 
his back will stiffen up and give way on occasion, sending 
him to his knees; that he has some problems sleeping at night 
due to his back, and that on awakening, it is difficult to 
get up because of the back stiffness.  

The veteran testified that he had previously worked in a 
warehouse situation and had left voluntarily to get a better 
job at the Post Office.  He further stated that while he had 
not actually lost any jobs because of his back, at the Post 
Office where he currently worked, his back had necessitated 
his moving from one to another specific job, a move which 
cost him a level in salary and thus cost him money.  

Both the veteran and his wife have testified that he has 
ongoing and severely incapacitating pain from his back; and 
that on occasion, his pain gets so bad that he simply drops 
what he is doing.  There were reportedly many activities such 
as mowing the lawn that he was no longer able to do for 
himself.

On VA examination in December 1999 the veteran reported 
having had back problems since the mid-1980's including on 
one occasion when he was injured in a ballgame.  He reported 
that he had received physical therapy in 1995 or 1996.  He 
said that he had had both magnetic resonance imaging (MRI) 
and a computer tomographic (CT) scan which had shown 
"arthritis of the back".  He had also seen a chiropractor for 
his back.  

Currently the veteran reported that he had lower back pain 
every day and also stiffness.  He said that when he sat for 
prolonged periods of time and then tried to get up, he 
noticed pain in the lower back as well.  Precipitating 
factors included excess walking and lying on the back for 
long periods of time.  Running also hurt the back.  
Alleviating factors included stretching and sometimes leg 
exercises and rest.  He used Ibuprofen as needed for the back 
pain.





On examination the veteran stated that the back pain seemed 
to be getting worse and current persisted for prolonged 
periods of time, to include the last 2-3 weeks.  He did not 
use a back brace, but in 1995, he used a cane.  

The veteran continued to work as a Post Office distribution 
clerk, and in that work, his back was not a significant 
factor; however, he mentioned that he would not be able to 
move up because any other possible work opportunities would 
be hindered by his back situation.

The veteran stated that any bending or lifting aggravated his 
back problems.  He also indicated that his back had been 
impacting his every day life.  He mentioned such activities 
as inability to play basketball, run or push a lawnmower 
which was stated to be very difficult.

On examination the veteran's posture was unremarkable.  He 
used no assistive device.  There was no fixed deformity of 
the lumbosacral spine.  He exhibited no paravertebral muscle 
spasm or tenderness over the thoracolumbar spine areas.  He 
had slight tenderness over the left lateral aspect of the L-
5/S-1 area.  

Forward flexion of the lumbosacral spine was to 90 degrees; 
backward extension to 30 degrees; lateral flexion to 35 
degrees on both sides; and lateral rotation of 30 degrees, 
bilaterally associated with mild pain but without 
paravertebral spasm.  Deep tendon reflexes were 1-2+ 
bilateral symmetrical in plantar flexors.

X-rays of the lumbosacral spine showed a mild focal 
spondylosis with anterior marginal spurs, L-2/L-3 without 
other bony abnormalities.  The examiner diagnosed 
degenerative spondylosis, mild, lumbar spine, with X-ray 
findings as described. and functional loss due to pain of a 
mild to moderate degree.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial evaluation in excess of 10 percent 
for his mechanical low back pain is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected mechanical low back pain (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the October 
1999 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the veteran was given the opportunity to submit additional 
evidence in support of his claim.  He was also afforded the 
benefit of a contemporaneous VA examination which, to an 
acceptable degree for the purpose of the present 
determination, was responsive to the October 1999 remand 
directives.  The Board is unaware of any additional evidence 
cited by the veteran which has not already been requested 
and/or obtained and associated with the claims file.  The 
record is sufficiently complete and there is no further duty 
to assist the veteran in the development of his appeal.

As the Board noted earlier, this case involves an appeal as 
to the initial rating.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the 
case at hand, the Board finds that a staged rating is not 
appropriate.



The RO has rated the veteran's mechanical low back pain as 10 
percent disabling by analogy to lumbosacral strain under 
diagnostic code 5295 of the VA Schedule for Rating 
Disabilities.  The current 10 percent evaluation contemplates 
characteristic pain on motion.  The next higher evaluation of 
20 percent under this code contemplates muscle spasm, a 
clinical feature not demonstrated on examination.  

The current 10 percent evaluation contemplates slight 
limitation of motion of the lumbar spine under diagnostic 
code 5292.  The evidentiary record of range of motion studies 
on the post service VA examinations are consistent with the 
current 10 percent evaluation.  Moderate limitation of motion 
of the lumbar spine is not shown on examinations, and the 
next higher evaluation of 20 percent under this code is not 
warranted.

The current 10 percent evaluation contemplates mild 
intervertebral disc syndrome under diagnostic code 5293.  The 
next higher evaluation of 20 percent under this code requires 
moderate intervertebral disc syndrome.  However, 
intervertebral disc syndrome has not been diagnosed as a 
clinical feature of the veteran's low back disability, 
thereby precluding an increased evaluation under this code.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion of the lumbar spine 
is proper.

In this regard, the Board notes that the veteran has 
repeatedly complained of a constant low back pain, a 
complaint substantiated by his wife, and reported on the post 
service VA examinations.  The most recent VA examination in 
December 1999 was for the most part devoid of any significant 
disability; however, the VA examiner acknowledged that the 
veteran did in fact have functional loss due to pain.  

The examiner categorized such functional loss due to pain as 
mild to moderate.  The Board finds that a question has been 
presented as to which of two evaluations would more properly 
classify the severity of the veteran's service-connected 
mechanical low back pain.  

The Board is of the opinion that in view of the veteran's 
documented complaints of fairly consistent low back pain, his 
current level of functional loss due to pain more closely 
approximates that level of impairment contemplated in the 
next higher evaluation of 20 percent under the applicable 
diagnostic codes for rating the service-connected low back 
disability.  The next higher evaluation of 20 percent 
contemplates moderate disablement, one of the categories 
utilized by the VA examiner to qualify the veteran's 
functional loss due to pain.  Accordingly, the Board finds 
that application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 provides an adequate basis upon which to predicate 
a grant of an initial increased evaluation of 20 percent for 
mechanical low back pain.  

The VA examiner did not categorize the veteran's low back 
pain as productive of severe impairment, thereby precluding 
assignment of the next higher evaluation of 40 percent under 
any of the pertinent diagnostic codes with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  In view of the persistent 
nature of such pain contemporaneous with the claim for 
compensation benefits, the Board finds that assignment of the 
20 percent evaluation should be effective as of the date of 
the grant of service connection, October 1, 1996.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this case, other than as contemplated under the schedular 
provisions, the veteran is not shown to have lost time from 
work, nor are there any other factors such as frequent 
hospitalizations which might suggest a disability picture 
which is any way unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  


The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
service-connected low back disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

An initial evaluation of 20 percent for mechanical low back 
pain is granted, subject to the pertinent regulations 
relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

